            Case 1:19-cv-10518-LLS Document 7 Filed 04/14/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGELA THIGPEN,

                          Plaintiff,
                    -against-                                       19-CV-10518 (LLS)
LOCAL 807 LABOR MANAGEMENT                                       ORDER OF DISMISSAL
PENSION FUND; AND CAROL WEST FALL,
ADMINISTRATOR,
                          Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction. By order dated March 17, 2020, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP).1

                                   STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret


       1
          Plaintiff filed her complaint without the $400.00 filing fees or a completed and signed
IFP application. By order dated November 19, 2019, the Court directed Plaintiff to pay the filing
fees or submit a completed and signed IFP application. Plaintiff complied with the Court’s order
on December 9, 2019, by submitting a completed and signed IFP application.
            Case 1:19-cv-10518-LLS Document 7 Filed 04/14/20 Page 2 of 5



them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Angela Thigpen brings this action pro se. Plaintiff alleges that

        The Plan fiduciaries violated my Father[’s] last wishes. He update[d] his
        beneficiary form. To his daughter[’s] name. Angela Thigpen. Therefore all
        accounts and assets are to go to his designate[d] beneficiary his daughter Angela
        Thigpen.

(ECF No. 1 at 2.)

        Plaintiff submitted her complaint and request for counsel with docket number 1:18-CV-

00162-PKC-LB indicated on both submissions. But Plaintiff is not a party to any case in this



                                                   2
           Case 1:19-cv-10518-LLS Document 7 Filed 04/14/20 Page 3 of 5



Court under that docket number. A review of the Public Access to Court Electronic Records

(PACER) system, however, reveals that Plaintiff filed an action in state court against the same

Defendants and asserting the same claims raised in this complaint, and that action was removed

by Defendants to the United States District Court for the Eastern District of New York. See

Thigpen v. Local 807 Labor Mgmt. Plan Fund, No. 18-CV-00162 (PKC) (LB) (E.D.N.Y. Sept.

30, 2019) (granting summary judgment to Defendant, dismissing the action, and granting

Defendant’s request for an award of $100.00 for attorneys’ fees). Plaintiff filed a notice of appeal

in that case on October 10, 2019. The complaint submitted to this Court was signed by Plaintiff

on November 5, 2019.

       The United States Court of Appeals dismissed Plaintiff’s appeal on March 4, 2020. See

Thigpen v. Local 807 Labor Mgmt. Plan Fund, No. 19-3320 (2d Cir. Mar. 4, 2020). Plaintiff

filed a motion for reconsideration on March 16, 2020, and the Second Circuit noticed Plaintiff

that her motion was defective, and granted Plaintiff until April 6, 2020, to cure the defect and

resubmit the motion. Id. at 48.

                                           DISCUSSION

       Any claims Plaintiff may be seeking to raise in this complaint are barred by the doctrine

of res judicata or claim preclusion. Under the doctrine of claim preclusion, also known as “res

judicata,” a litigant may not bring a new case that includes claims or defenses that were or could

have been raised in an earlier case in which the same parties were involved if that case resulted

in a judgment on the merits. Brown v. Felsen, 442 U.S. 127, 131 (1979). Claim preclusion “bars a

plaintiff from relitigating claims against a defendant that it lost in a previous action against the

same defendant and claims that the plaintiff could have brought in that earlier action but did not.”

Marcel Fashions Grp. Inc. v. Lucky Brand Dungarees, Inc., 898 F.3d 232, 236-37 (2d Cir. 2018).

The doctrine “‘serves the interest of society and litigants in assuring the finality of judgments,


                                                  3
           Case 1:19-cv-10518-LLS Document 7 Filed 04/14/20 Page 4 of 5



[and] also fosters judicial economy and protects the parties from vexatious and expensive

litigation.’” Id. at 237 (quoting Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000)). Claim

preclusion generally applies if “(i) an earlier action resulted in an adjudication on the merits;

(ii) that earlier action involved the same counterparty or those in privity with them; and (iii) the

claim sought to be precluded was raised, or could have been raised, in that earlier action.” Id.

        To determine if a claim could have been raised in an earlier action, courts look to whether

the present claim arises out of the same transaction or series of transactions asserted in the earlier

action, see Pike v. Freeman, 266 F.3d 78, 91 (2d Cir. 2001), or, in other words, whether facts

essential to the second suit were present in the first suit, NLRB v. United Techs. Corp., 706 F.2d

1254, 1260 (2d Cir. 1983). “A party cannot avoid the preclusive effect of res judicata by

asserting a new theory or a different remedy.” Brown Media Corp. v. K&L Gates, LLP, 854 F.3d

150, 157 (2d Cir. 2017) (internal quotation marks and citation omitted).

        Although claim preclusion is an affirmative defense to be pleaded in a defendant’s

answer, see Fed. R. Civ. P. 8(c), the Court may, on its own initiative, raise the issue. See, e.g.,

Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001) (affirming district court’s dismissal on

grounds of issue preclusion even though defendant failed to plead that defense, and noting that

“principles of preclusion involve” not only “the rights and interests of the parties,” but also

“important interests of the public and the courts in avoiding repetitive litigation and potentially

inconsistent decisions”); Doe v. Pfrommer, 148 F.3d 73, 80 (2d Cir. 1998) (affirming sua sponte

application of collateral estoppel in motion for summary judgment); Salahuddin v. Jones, 992

F.2d 447, 449 (2d Cir. 1993) (“The failure of a defendant to raise res judicata in [an] answer does

not deprive a court of the power to dismiss a claim on that ground.”).




                                                   4
            Case 1:19-cv-10518-LLS Document 7 Filed 04/14/20 Page 5 of 5



         The elements of claim preclusion are satisfied here. Plaintiff previously filed an action

against Defendants, for the same actions alleged in this complaint, in the Eastern District of New

York. Plaintiff also appealed that court’s decision by filing an appeal in the Second Circuit.

Plaintiff’s previous action and appeal were adjudicated on the merits. A “dismissal for failure to

state a claim operates as ‘a final judgment on the merits and thus has res judicata effects.’”

Garcia v. Superintendent of Great Meadow Corr. Facility, 841 F.3d 581, 583 (2d Cir. 2016)

(quoting Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 134 (2d Cir. 2009)).

         Because Plaintiff’s present claims arise out of the same transactions and occurrences that

were the subject of the previous action in the Eastern District and in the appeal of the Eastern

District decision, these claims are barred by the doctrine of claim preclusion.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed for failure

to state a claim upon which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s

request for counsel (ECF No. 2) is denied as moot.

         Chambers will mail a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 14, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  5
